Title: From Thomas Jefferson to James Lackington, 14 May 1791
From: Jefferson, Thomas
To: Lackington, James



Sir
Philadelphia May 14. 1791.

My removal from Paris to this place has probably been the cause of the intermission in my recieving your half yearly catalogues as usual. I will beg the favor of you to resume the practice of sending them to me, changing the former address to that of ‘Thomas Jefferson Secretary of state Philadelphia, to the care of Messrs. Donald and Burton merchts. London.’ On sending them to Messrs. Donald and Burton whose residence the London Directory states to be Angell court Throgmorton street, they will be regularly forwarded to me, and it will generally be in my power to lodge my order with you within 3. or 4. months after. I am Sir Your humble servt,

Th: Jefferson

